PER CURIAM.
This appeal is from an order confirming the auditor’s report in an action in equity by appellant, plaintiff below, to set aside certain contracts relating to the construction of improvements on houses belonging to the plaintiff. The court granted the relief prayed by the plaintiff, but held that she was liable for a commission paid the contractor by defendant company, and for “the actual value of the labor and material furnished by the defendant in connection with the construction of the building at the time of the suspension of the work.”
The case was referred by the court to the auditor for the purpose of stating an account between the defendant and plaintiff, in accordance with the order of the court. The auditor found that the commission paid amounted to $189.38; and that the actual value of.the labor and material furnished in connection with the construction work performed on the building, at the time of the suspension of the work, was $287.50;
From an order confirming the report of the auditor, this appeal was taken.
From a careful examination of the record, we think a statement of the facts disclosed by the evidence would serve no useful purpose? This ease is well within the rule of law that the findings of fact by the auditor of the lower court are to be considered as presumptively correct; and unless obvious error is shown in the application of the law, or some important mistake has been made in the consideration of the evidence, a decree of court ratifying the report will not be disturbed. Hutchins v. Munn, 209 U. S. 246, 28 S. Ct. 504, 52 L. Ed. 776; Nash v. Milford, 33 App. D. C. 142; Consaul v. Cummings, 24 App. D. C. 36.
The decree is affirmed, with costs.